,Hon. Paul Brashear, Chairman           Opinion NO. w-85
 Military & Veteranet Affairs
   Committee                            Re: Whether H.B. 416 would
House of Representatives                    affect bonds approved
 Capitol Station                            by the Attorney General
Austin, Texas                               under Trust Indenture
                                            of April 1, 1953.
Dear Mr. Brashear:
         We quote from your letter dated March 20, 1957,
wherein this opinion Fs requested:
         'Recently I requested information regarding
         the effect of H.B. 416, revising the method
         of appointment of the Armory Board of Texas.
         The requested opinion was whether this pro-
         posed change would affect the sale of bonds
         by the Armory Board. You . . . granted this
         opinion and replied in the negative. * (See
         Attorney General Oplnion WW-62).
         "The question has arisen as to whether this
         same bill would affect bonds approved by the
         Attorney General's office under trust inden-
         ture dated April 1, 1953, some of which have
         been sold and the balance will be delivered
         in June and September of this year.
                                *   *   *



         *(Parenthetical expression Ours)

         As you observe, the effect of H.B. 416 is to re-
vise the method of appointment of the members of the Texas
Nation81 Guard Armory Board and to substitute certain named
Hon. Paul Brashear, page 2 (~~-85)



officers for other officers now serving.

         The question is whether these proposed changes
affect bonds heretofore approved by this office, but
not sold or delivered.
         A continuing trust indenture dated April 1, 1.953,
established the reciprocal and corresponding righta and
duties of the parties to past bond issues 88 well as Suture
ones.
         Article One (1) of the indenture gives the meaning
of words and phrases used in the instrument and the intent
of the parties as to the meaning of their usage therein.
Article 1.01(a), Trust Indenture, provides:

         "Board" - The Texas National Guard Armory
         Board, the first party hereto, and a2
         other public b&y at a3 time succeeding
         to the property rights
         --                -     and
                                  - ObliR8tlonS Izf
         the Texas NatioAal Guard~mory   Board.
         (Emphasis or

         The board created In H.B. 416 I& a public body
designated by the Legislature as the Texas National Guard
Armory Board and qualifies under Section 1.01(a), supra,
and, therefore, would not affect bonds approved or to be
considered for approval by this office under said indenture
or supplement thereto.
         You refer to certain bonds to be delivered in June
and September of this year. As to these, you are respect-
fully advised that until 8CtUal delivery to purchaser, they
have not been issued and, consequently, Attorney Gener8l'S
Opinion WW-62 to you on March 18, 195'i,holding that H.B.
416 would not affect the power of the Board to issue bonds,
would be applicable.

                             SUMMARY
         H.B. 416 would not affect bonds approved
         by the Attorney Gener81'~ office under
Hon. Paul Brashear, page 3 (~~-85)


         trust indenture dated April 1, 1953, some
         of which have been sold and the balance
         due for delivery in June and September,
            1957.




                                     Very truly yours,

                                     WILL WILSON
                                     Attornes General


                                     BY
GW-s
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
Byron Fullerton
Milton Richardson
Wayland C. Rivers, Jr.